DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claim(s) 1-4, 14-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mawatari et al. (US 11440315).
Regarding to claims 1 and 14:
Mawatari et al. discloses an inkjet head controlled by a control circuit to print an image on a sheet, comprising:
a pressure chamber for storing ink (FIG. 2, element 15);
a nozzle communicating with the pressure chamber (FIG. 2, element 11e);
              an actuator (FIG. 2, element 16) configured to eject the ink through the nozzle by changing a volume of the pressure chamber; and
              an actuator drive circuit (FIG. 3, element 108: Driving signal generating circuit) configured to output to the actuator a drive signal that has a drive waveform having a predetermined cycle based on a number of gradation levels being used for printing (FIGs. 6 and 8: Four cycles corresponding to four discharge pulses), wherein
                             when printing is performed using three or more gradation levels, the drive circuit outputs the drive signal having a multi-drop drive waveform including:
                                        two or more first waveforms for ejecting first to (n-1)-th droplets of the ink, where n is equal to or greater than 3 (FIGs. 6 and 8: Three droplets are ejected corresponding to three discharge pulses P1-P3),
                                        a second waveform for ejecting an n-th droplet of the ink (FIGs. 6 and 8: Discharge pulse PS), and
                                        an intermediate time between the first waveform for ejecting the (n-1)-th droplet and the second waveform for ejecting the n-th droplet (FIGs. 6 and 8: The time between pulses P3 and PS is more than 1.3AL), the intermediate time being longer than a time between two of the first waveforms that are adjacent to each other (FIGs. 6 and 8: The time between pulses P1-P2 or P2-P3 is 1.0AL).
	Regarding to claims 2-4, 15-17: wherein the multi-drop drive waveform includes a boost pulse by which a first voltage is applied to the actuator before the second waveform, wherein the boost pulse is applied in the intermediate time (FIGs. 6 and 8: The top voltage of the first pulse of the discharge pulse PS), wherein a second voltage lower than the first voltage is applied to the actuator before the boost pulse during the intermediate time (FIGs. 6 and 8: The bottom voltage prior the first pulse of the discharge pulse PS).
Allowable Subject Matter
2.	Claims 5-6 and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding to claims 5 and 18: The primary reasons for the indication of the allowability of the claims is the inclusions therein, in combination as currently claimed, of the limitation that wherein the second waveform further includes an expansion pulse following the boost pulse and by which a third voltage lower than the second voltage is applied to the actuator is neither disclosed nor taught by the cited prior art of record, alone or in combination.
Claims 6 and 19 are allowed because they depend directly/indirectly on claim 5 or 18.
			CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAM S NGUYEN whose telephone number is (571)272-2151.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW LUU, can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


	/LAM S NGUYEN/               Primary Examiner, Art Unit 2853